Case 1:20-cv-00870-DCJ-JPM Document 13 Filed 09/29/20 Page 1 of 1 PageID #: 109




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

  SAMI KALEVA KIVINEN,                    CIVIL ACTION NO. 1:20-CV-0870-P
  Plaintiff

  VERSUS                                  JUDGE DAVID C. JOSEPH

  DHS/ICE, ET AL.,                        MAGISTRATE JUDGE PEREZ-
  Defendants                              MONTES



                                  JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate

 Judge previously filed herein (ECF No. 10), and after a de novo review of the record,

 including the Objection filed by Plaintiff (ECF No. 11), having determined that the

 findings and recommendation are correct under the applicable law;

       IT IS ORDERED that Plaintiff’s federal claims are hereby be DENIED and

 DISMISSED WITH PREJUDICE under § 1915(e)(2)(b) and § 1915A, and Plaintiff’s

 negligence claim, over which the Court declines to exercise supplemental jurisdiction,

 is DISMISSED WITHOUT PREJUDICE.

       THUS DONE AND SIGNED in Chambers, this 29th day of September, 2020.



                                        _____________________________________
                                        DAVID C. JOSEPH
                                        UNITED STATES DISTRICT JUDGE
